Name: Commission Regulation (EC) No 647/2007 of 12 June 2007 amending Regulation (EC) No 2229/2004 laying down further detailed rules for the implementation of the fourth stage of the programme of work referred to in Article 8(2) of Council Directive 91/414/EEC (Text with EEA relevance)
 Type: Regulation
 Subject Matter: means of agricultural production;  information and information processing;  executive power and public service;  documentation;  technology and technical regulations;  health;  marketing;  chemistry
 Date Published: nan

 13.6.2007 EN Official Journal of the European Union L 151/26 COMMISSION REGULATION (EC) No 647/2007 of 12 June 2007 amending Regulation (EC) No 2229/2004 laying down further detailed rules for the implementation of the fourth stage of the programme of work referred to in Article 8(2) of Council Directive 91/414/EEC (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (1), and in particular the second subparagraph of Article 8(2) thereof, Whereas: (1) Commission Regulations (EC) No 1112/2002 (2) and (EC) No 2229/2004 (3) lay down the detailed rules for the implementation of the fourth stage of the programme of work referred to in Article 8(2) of Directive 91/414/EEC and include a list of the active substances covered by that stage. (2) It has become apparent that some of the active substances included in the list set out in Regulation (EC) No 2229/2004 have never been on the market as plant protection products as defined by Directive 91/414/EEC, and, consequently, ought not to have been included in that list. Those substances should be removed from that list. (3) Regulation (EC) No 2229/2004 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 2229/2004 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 22nd day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 June 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 230, 9.8.1991, p. 1. Directive as last amended by Commission Directive 2007/31/EC (OJ L 140, 1.6.2007, p. 44). (2) OJ L 168, 27.6.2002, p. 14. (3) OJ L 379, 24.12.2004, p. 13. ANNEX Annex I to Regulation (EC) No 2229/2004 is amended as follows: 1. In Part A, the entries for the following active substances are deleted: (a) entries in Group 1 of Part A:  Amino acids/L-Glutamic acid,  Amino acids/L-Tryptophan,  Resins,  Sodium metabisulphite,  Wheat gluten,  Maltodextrin; (b) entries in Group 2.2 of Part A:  Citrus extract Notified as Bactericide,  Marigold extract,  Mimosa Tenuiflora extract,  Plant oils/Blackcurrant bud oil Notified as repellent,  Plant oils/Eucalyptus oil,  Plant oils/Marjoram oil Notified as repellent  Plant oils/Thyme oil Notified as repellent; (c) entry in Group 6.1 of Part A:  Polyvinyl acetate. (d) entry in Group 6.2 of Part A:  Ammonium bituminosulfonate; 2. In Part B, the entries for the following active substances are deleted:  Z, E 3, 7, 11-trimethyl-2, 6, 10-dodecatrien-1-ol (Farnesol),  1, 7 Dioxaspiro-5, 5-undecan,  3, 7 Dimethyl-26-octadien-1-ol (Geraniol),  3, 7, 11-Trimetil-1, 6, 10-dodecatrien-3-ol (Nerolidol),  (E)-2 methyl-6-methylene-3, 7-octadien-2-ol (isomyrcenol),  Ethyl 2, 4-decadienoate; 3. In Part F, the entry for the following active substance is deleted:  Sodium lauryl sulphate; 4. In Part G, the entry for the following active substance is deleted:  Di-1-p-menthene.